Case: 14-60533      Document: 00513184382         Page: 1    Date Filed: 09/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60533
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 8, 2015
ARNOLD MAKORI MOCHABO,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A088 841 228


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Arnold Makori Mochabo, a native and citizen of Kenya, petitions for
review of the decision of the Board of Immigration Appeals (BIA) upholding
the Immigration Judge’s (IJ’s) denial of his application for adjustment of status
under 8 U.S.C. § 1255. Mochabo argues that the IJ’s finding that he made a
false claim to citizenship to obtain employment, which rendered him
inadmissible and ineligible for adjustment of status, is not supported by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60533    Document: 00513184382    Page: 2   Date Filed: 09/08/2015


                                No. 14-60533

substantial evidence and that the BIA’s rejection of his due process claims is
legal error.
      This court reviews the decision of the BIA and will consider the IJ’s
decision only to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d
861, 863 (5th Cir. 2009). The BIA’s legal conclusions are reviewed de novo, and
its findings of fact are reviewed under the substantial evidence test. Efe v.
Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). Under the substantial evidence
standard, reversal is improper unless this court decides “not only that the
evidence supports a contrary conclusion, but [also] that the evidence compels
it.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (internal quotation
marks and citation omitted) (emphasis and alteration in original). Whether
Mochabo falsely claimed U.S. citizenship in order to obtain employment is a
factual finding reviewed for substantial evidence. See Theodros v. Gonzales,
490 F.3d 396, 400 (5th Cir. 2007).
      The evidence does not compel a conclusion contrary to that reached by
the IJ and BIA regarding Mochabo’s ineligibility for adjustment of status.
Because Mochabo does not argue that he suffered substantial prejudice, his
due process claims fail as a matter of law. See Loden v. McCarty, 778 F.3d 484,
501-02 (5th Cir. 2015); Anwar v. INS, 116 F.3d 140, 144 (5th Cir. 1997).
      Accordingly, the petition for review is DENIED.




                                      2